Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of the RCE received on 17 August 2021 and prior art of records do not disclose the claimed elements of “monitoring the at least one channel with the second radio system for requesting transmission on the at least one channel; reading, with a processing circuitry external to the first and second radio systems, control messages sent between the first and second radio systems; determining that the first radio system is transmitting on or about to transmit on the at least one channel based on the reading of the control messages; sending a notification message from the processing circuitry to the second radio system responsive to the determining that the first radio system is transmitting on or about to transmit on the at least one channel, wherein the notification message is configured to indicate that the first radio system is currently transmitting on or about to transmit on the at least one channel; and suspending monitoring of the at least one channel with the second radio system in response to receiving the notification message” in independent claims 1, 9, 17, 24.
Ahmadi US patent # 9,504,057 B2 discloses in Abstract, Figures 8, 9 and col. 18, lines 4-26 that, “Methods and apparatus for detecting and mitigating interface conditions at a multi-radio device. In one embodiment, a multi-radio device monitors and detects an in-device coexistence (IDC) interference condition which is, for example, caused by concurrent operation of radios. In response, the device notifies a network entity (e.g., a Long Term Evolution (LTE) eNodeB) of the detected IDC condition. Upon receiving the notification of the IDC condition, the network entity may implement (Abstract) and “FIG. 8 is a functional block diagram illustrating an exemplary embodiment of an IDC coordination mechanism 800 between multiple radio devices. In this exemplary embodiment, the baseband processing circuitry of the LTE radio 802 and the baseband processing circuitry of an ISM -band radio 804 are in data communication with each other. The baseband processing circuitry of LTE and ISM band radios are separated, whether within the same chip from the same vendor or different chips from the same or different manufacturers. In either case, the two chips may exchange handshake signals (herein referred to as inter-chip handshaking and signaling) to convey information such as e.g., real-time status and control information including advanced notice of future activities. These advanced notification signals can in one implementation be used as a trigger to notify the serving eNB of forthcoming IDC conditions. In response to the notification signals, the eNB can suspend normal UE LTE operation during the ISM band radio activities, and resume normal operation once the IDC condition is resolved. The advanced notification can be complementary to the CQI/RSRQ-based detection mechanism described supra.; Note also that other physical metrics instead of or in addition to RSRQ and CQI can be used for determination of ongoing IDC condition, and are contemplated by the present disclosure; The baseband processing circuitry of the LTE and ISM radios 802, 804 are also in data communication with the IDC coordination module 806. The IDC coordination module 806 shown in the block diagram is responsible for coordination and prioritization among different co-located radios, obtaining and interpreting the coordination information from different radios, and generating control commands to Ahmadi does not disclose said highlighted claimed element in said independent claims 1, 9, 17, 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 is cancelled.
Claims 1-7, 9-30 renumbered as 1-29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAI V NGUYEN/Primary Examiner, Art Unit 2649